Citation Nr: 0507151	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an original disability rating in excess of 
70 percent for schizoaffective disorder, prior to May 9, 
2001.

2.  Entitlement to an original disability rating in excess of 
30 percent for schizoaffective disorder, from May 9, 2001 to 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, dated in September 2001.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board remanded the issue of entitlement to an initial 
evaluation in excess of 10 percent for schizoaffective 
disorder in November 2003.  Review of the actions performed 
by the Appeals Management Center (AMC), in Washington, DC, 
reveal that the mandate of the November 2003 remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

By an April 2004 rating decision, the veteran's disability 
evaluation was increased to 70 percent from the effective 
date of service connection to May 8, 2001, and to 30 percent 
from May 9, 2001 to present.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the evidence shows that the 
veteran's service-connected schizoaffective disorder was 
manifested by occupational and social impairment with 
deficiencies in most areas prior to April 3, 2003.

3.  The preponderance of the evidence shows that the 
veteran's service-connected schizoaffective disorder was 
manifested by occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
inability to perform occupational tasks from April 3, 2003 to 
present.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, 
and no more, for schizoaffective disorder from the date of 
service connection to April 3, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.20, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9211 
(2004).

2.  The criteria for a rating in excess of 30 percent for 
schizoaffective disorder from April 3, 2003, to present have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.20, 4.125, 4.126, 4.130, Diagnostic Code 
(DC) 9211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, in a January 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence was to be provided by her and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that she believed would help the RO 
decide her claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the January 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of her claim in January 2002.  In a recent 
decision, the Court expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 18 Vet. App. at 420-421.  

The Board finds that the veteran was not prejudiced by the 
post-initial adjudication VCAA notification.  Throughout the 
course of this longstanding appeal, the veteran has been 
repeatedly advised of the evidence of record and the 
applicable rating criteria.  She has continued to submit or 
identify additional evidence in support of her appeal and 
that evidence was duly considered by VA.  Indeed, in the 
April 2004 Supplemental Statement of the Case, the AMC 
indicated that it had again reviewed the veteran's claim 
folder in its entirety.  Thus, the Board finds that the 
veteran received the same benefit of full consideration of 
the all the evidence of record, as she would have received 
had she received the VCAA notice prior to initial 
adjudication.  Moreover, the Board notes that the effective 
date of any award based on additional evidence would have 
been fixed in accordance with the claim that was the subject 
of the initial adjudication.  38 C.F.R. § 3.156(b) (2003) 
(new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if 
a timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).  For the 
reasons set forth above, the Board finds that VA has fully 
satisfied its notification duties to the veteran and that she 
has not been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty the Board remanded the 
matter in November 2003 to obtain any additional records as 
well as a new VA examination.  As noted above, the RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's schizoaffective disorder is rated under DC 
9211, which employs the use of the general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2004).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Factual Background

The veteran was hospitalized by VA in February 2001.  Upon 
admission, she was noted to have had an acute exacerbation of 
psychotic symptoms.  She had been increasingly more psychotic 
with auditory hallucinations and paranoid delusions, as well 
as thought broadcasting and thought insertion.  She had been 
responding to internal stimuli.  Her family reported that she 
had had episodes of paranoia and delusions for the previous 
six to eight years but the current episode was the worst.  
Her GAF score was 40.

The discharge summary noted that she had been admitted after 
having been increasingly more psychotic with auditory 
hallucinations, paranoid delusions, thought broadcasting and 
insertion.  She was responding to internal stimuli and her 
family reported increasing episodes of paranoid delusions for 
six to eight years prior to admission.  Upon her discharge 
she was noted to be alert and oriented with memory intact, 
neatly and appropriately dressed with good grooming and 
hygiene.  Her speech was relevant, spontaneous, coherent and 
goal directed with good amplitude.  Her psychotic symptoms 
were significantly diminished with rare hallucinations and 
delusions.  There was no longer evidence of thought 
broadcasting.  Affect and mood were neutral.  She 
specifically denied any harmful or lethal thought toward 
herself or others.  Insight and judgment appeared to be good.  
Her employability was noted as "guarded."  The discharge 
GAF score was 40.

The veteran was seen by her psychiatrist in March 2001.  Her 
primary symptom was anxiety.  It was noted that her psychosis 
symptoms were virtually resolved.  Her grooming was good; she 
was organized and nonpsychotic but anxious.  Lower extremity 
restlessness was noted.  Her GAF score was noted to be 38.

The veteran was examined by VA in April 2001.  The examiner 
reviewed her history during and subsequent to service.  She 
was noted to have graduated with a BS Degree in Health 
Administration after service.  She commented that her father 
had leaned on her a great deal to finish college because none 
of her older siblings had and he was bound and determined to 
have her do this.  She felt that her continued depression, 
anxiety, voices and paranoia about other people disliking her 
and plotting against her were strong psychological reactions 
to the pressure she felt in college that she described at 
times as "unbearable."

She sought private psychiatric treatment in the Ohio area and 
saw a woman for about 1-1/2 years, whose records are attached 
to the claims folder, but predate service connection.  She 
was treated only with therapy at that time and did not even 
take medications.

She graduated from college in August 2000 and took a job in 
Tampa, Florida, near her brother.  Within a few months she 
was increasingly depressed, more and more paranoid, more and 
more confused, unable to concentrate and she had to take a 
leave of absence from her job.  She was eventually 
hospitalized at Tampa VA but she left AMA and came home to 
Pittsburgh to be with her mother.  She was hospitalized in 
early February 2001 and kept for about three weeks until 
stabilized on medications.  Discharge diagnosis was 
schizophrenia, paranoid type and rule out schizoaffective 
disorder.

Since then she had completed a three-week partial hospital 
program in her community and has been seen on a weekly basis 
for individual psychotherapy.  Medications prescribed for her 
included Risperdal and Cogentin.  There was no history of 
drug or alcohol abuse.

At the present time, she reported that she was doing much, 
much better on medications.  She reported that her auditory 
hallucinations and paranoia are essentially gone and only 
occurred here and there on a very mild basis.  She described 
herself as becoming less depressed as time went on, although 
she struggled intellectually with the idea that she had a 
chronic and serious mental illness that even came close to 
anything akin to schizophrenia was quite scary for her and 
worrisome with regard to prognosis.

She was eating and sleeping without difficulty.  She noted 
return in her sex drive and reduction in her appetite after 
it had been over-stimulated by the medication. She was hoping 
eventually to relax sufficiently enough to return to the work 
force and/or attend school and she was trying to make 
decisions in this regard with her family and her therapist.  
She described herself as having chronically low self-esteem 
as a result of having been raised by a perfectionistic, 
demanding and unrealistic father whom she also loved.

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis on 
clinical examination.  She seemed a quiet, somewhat self-
doubting, yet personable, pleasant and affectively responsive 
and well-modulated young woman who was able to appreciate 
humor, initiate it and she seemed very open and honest about 
her situation.  She spoke in normal tone, rhythm and rates.  
Her conversation was goal-directed, relevant, coherent and 
organized.  There were no indications of paranoia, delusional 
thinking or anything remotely related to flattened affect or 
disordered affect.  Her mood was euthymic, although she 
reported that she still had anxiety and depression about 
herself, about her future, about her ability to deal with the 
world and about what is going to happen now that she also has 
to deal with a mental illness. For this reason, she wanted to 
be slow and deliberate in her effort to reenter either the 
workplace or school.

The examiner diagnosed, based on his review of the available 
medical records, including the veteran's claims file, as well 
as the currently conducted clinical examination, 
schizoaffective disorder, chronic, currently in remission and 
a GAF score of 70.  He found that the veteran met the 
diagnostic criteria for the diagnosis of Schizoaffective 
Disorder, symptoms of which were first present in the 
service. Her psychotic symptoms were currently well 
controlled by medications and she was active in outpatient 
treatment.  However, due to the nature of the illness there 
might be periods of decompensation in the future when the 
veteran would be in a more stressful environment.  He found 
that she was currently considered employable and competent to 
manage her funds.

In early May 2001, the veteran was noted by her therapist to 
appear a bit more anxious as evidenced by an inability to sit 
still during the session.  She discussed feeling more 
depressed.  Her GAF score was noted to be 45.

Five days later, the veteran reported symptoms of low energy 
level, general depressed mood, trouble waking in the morning, 
some concern about future plans, difficulty making decisions, 
and trouble motivating herself to get ready in the morning.  
She reported that she had not experienced these symptoms 
immediately after her discharge, but had been feeling 
depressed more in the past couple of weeks.  Her GAF score 
was noted as 65.

Later in May 2001, the veteran was evaluated by her 
psychiatrist.  He noted a GAF score of 38 based on persistent 
racing thoughts with self critical ruminations.  She gave 
conflicting answers regarding depressed mood but clearly 
denied any history of mania.  She was described as organized 
and nonpsychotic, but was anxious.  

Later that same month, she had her last session with her 
therapist.  She was described as slightly jittery and mildly 
depressed.  Her GAF score was noted to be 40.

In June 2001, she transferred to a new therapist.  She was 
noted to appear a little anxious, but within normal limits.  
She stated that her mood was continuing to improve.  She 
stated that she felt little paranoia or anxiety, and did not 
have the tendency to worry about or avoid social situations 
as she had several weeks earlier.  Overall, she believed that 
her medications were helping a great deal and she was having 
no side effects.  She was noted to see a steady progression 
in amelioration of her symptom levels.  The therapist 
expressed skepticism regarding the advisability of the 
veteran returning to work, recommending part-time employment 
rather than full-time.  The veteran reported applying for 
several jobs.  Her GAF score was found to be between 55 and 
60.  

In early August 2001, the veteran reported an increase in 
symptoms of anxiety and restlessness.  She was not having 
increased paranoia.  She was noted to be in the very early 
stages of managing her illness and that variability in the 
severity and course of symptoms would be usual.  She reported 
that she had considered checking into the hospital because of 
increased symptoms.  She identified the symptoms as racing 
thoughts that were difficult to control and difficulty 
focusing her concentration and attention, but also increased 
paranoia and feeling "mean."  The veteran was noted to have 
missed her medication on one day, which was felt to have 
contributed to her increased symptoms.  Her GAF score was 
noted to be 55.

In August and September 2001, the veteran's therapy occurred 
over the phone because of her work schedule.  Overall she was 
reported to be doing well.  Her mood was good.  She had 
little subjective distress other than anxiety about her 
illnesses effect on her social life and ability to work.  She 
denied any psychotic symptoms such as paranoia.  Her GAF 
scores in September were noted to be 63 and 65.

In April and May 2002, the veteran's psychiatrist noted the 
veteran had good grooming, was organized, non-psychotic, and 
was not anxious or objectively restless without obvious 
improvement.  The assigned GAF scores were 48 and 52, 
respectively.

In July 2002, the veteran reported some problems with sleep.  
She had had two nights several days earlier when she had been 
awake much of the night.  Although she had been sleeping more 
normally, she continued to show a great deal of anergia and 
avolition.  She reported that she was much more motivated 
when the activity was something pleasurable.  She was also 
noted to have always been a person who slept perhaps 
significantly more than was average.

The veteran's GAF score was 40.  The therapist noted that the 
veteran did not appear to be more than moderately depressed.  
She did not experience positive psychotic symptoms at that 
time.  Negative symptoms seemed prevalent, as was sleep 
disruption.  

The veteran also reported that she had a pressure to talk to 
people.  Her thoughts might be racing somewhat, but this was 
unclear.  The therapist thought that it was more 
preoccupation, rumination, and anxiety.  There certainly were 
no signs of mania at that time.  

In September 2002, the veteran began therapy at the 
outpatient clinic.  She was noted to work in a doctor's 
office, and noted she had problems with some of the people 
she worked with.  She reported that some of the professionals 
in the office did not treat her well.  She used to be a lab 
assistant but was working in a ray recorder.  She was 
sleeping without any problems.  She was oriented and dressed 
appropriately.  She felt okay with her new medication.  She 
was having some difficulty socially, which was attributed to 
discomfort with recent weight gain.  The therapist recorded a 
GAF score of 55.

A treatment record dated in April 2003 noted the veteran 
appeared to have improved with continued medication treatment 
in recent months.  She was friendly, smiling easily, well 
oriented, and cooperative with an attentive manner.  Her 
speech was well organized, logical, and spontaneous with no 
evidence of hallucinations or paranoid preoccupations.  She 
claimed to have been sleeping well, not abusing alcohol, and 
was getting along with her family in recent months.  She had 
been working 27 hours per week since the previous December, 
and had encountered no problems on the job.  She displayed as 
well groomed and clean in appearance.  Her mood appeared to 
be stable and good at that time.  She displayed good insight 
into her emotional illness and her judgment seemed good.  The 
diagnosis was schizoaffective disorder, in remission, with a 
GAF score of 74.

Subsequent to the Board's Remand, the veteran was examined in 
February 2004.  The examiner reviewed the veteran's history, 
including the 2001 VA examination report.  He noted the 
previous diagnosis of schizoaffective disorder, chronic, 
currently in remission, with no diagnosis and the GAF rated 
at 70 (some mild symptoms or some difficulty in social, 
occupational and school functioning).  

The examiner noted that since the last examination the 
veteran reported she had remained unmarried and continued to 
live with her mother.  She reported, "I don't prefer this 
but this is the way I have to be."  In terms of employment 
the veteran currently worked in therapeutic staff support 
with a wraparound service.  She had been working with this 
facility for approximately one year and two months.  She 
reported it was "fine" with part-time hours around 34 hours 
a week.  The previous year she had been only doing 18 to 20 
hours, but in August had picked up some more hours.  She 
reported that prior to this, she had not been working for a 
while.  She previously had a job but quit in 2000 because she 
was having a lot of problems.  She worked at that job for 
approximately 10 months from 2001 to 2002 as a billing 
coordinator.

The examiner reviewed the veteran's treatment records.  He 
noted that the veteran had been hospitalized for psychiatric 
treatment at the VA Medical Center in February 2001.  She had 
had no inpatient psychiatric hospitalizations since that 
time.  At the time of her hospital admission, she was given a 
diagnosis of schizophrenia, paranoid type along with 
depressive disorder, NOS and alcohol abuse.  Since then, the 
veteran had been followed by outpatient therapy and 
medication follow-up, and was last seen in February 2004. In 
the last treatment note, her psychiatrist had stated the 
veteran's "mental status remains improved and stable with no 
current symptoms or mood swing; and formal thought disorder 
including hallucinations, suspicions, ideas and confused 
thinking.  Working fulltime, not taking any contraband, 
sleeping well and socially active with her friends."

In regards to current symptoms, the veteran reported that she 
had a lot of "spacing out which is a symptom of my 
diagnosis.  Even at work I have trouble maintaining 
concentration.  My work is flexible and I don't have a boss 
watching over me, so I am not in the office and I am 
independent so I can balance my behavior.  I have a little 
bit of depression but the Seroquel has been working for me.  
It has been a whole different world.  I gained a lot of 
weight on Risperdal that upset me and contributes to my 
depression.  A lot of it is maintaining attention.  People 
have said things, like when I go into schools or classes but 
not to the point where I think they'll fire me. But I do 
stare sometimes and get noticed for not paying attention.  I 
have a lot of fatigue and if I work a full 40-hour week, I 
need a lot of rest on the weekend.  I've really been involved 
with my family and I know because of others that that another 
symptom I have to watch for closing myself off from my 
friends.  I've been giving myself to my family although I do 
have a few really good friends.  I can't really make friends 
easy and I have trouble making friends and having a 
boyfriend. The more someone tries to know me the more 
withdrawn I get.  I was dating before, but not really now. 
I've had two serious dating relationships since the previous 
exam."  

She reported that she had been having a bad time with her 
hygiene but had really improved recently.  Before she would 
go to work without taking a shower or brushing her teeth.  
She would put on a nice outfit but would not bathe.  That had 
been improved starting about six months earlier and at the 
time of the examination she reported that she actually cared 
about this.  

She reported that she had had a problem with drinking and had 
still been doing that in 2001, but had not had anything to 
drink since October.  She had been drinking six to eight 
beers on each night of a weekend. 

She reported that she still had paranoia.  She thought people 
were saying things about her.  At work, if somebody 
confronted her about something, she turned it into something 
bigger in her head.  She was very emotional and did not know 
if the paranoia would ever go away.  If someone looked at her 
in a certain way, she wondered what they were thinking.  She 
reported that this happened every day.  She felt that people 
talked about her behind her back and might be saying that she 
was not normal.  She noted that she might look normal but if 
someone started asking her questions, people would think she 
was not normal.  She reported that she was self-conscious 
about living with her mother and about what she was wearing 
or how her hair was or something she might say that might 
make people think that she was sick.  She did a lot of 
stemming and staring at objects for any reason, such as the 
color.  

She reported that she had been withdrawn as far as 
socialization and could not make new friends.  She was very 
anxious around people but tried to portray herself as okay 
and put on a front.  

The veteran was described as alert and oriented in all 
spheres.  Her grooming, hygiene and dress were good and her 
appearance was generally consistent with her stated age.  Her 
mood was pleasant with generally cheerful affect, and speech 
was found to be generally relevant and coherent.  She 
interacted well with good eye contact.  She reported that her 
mood was "bubbly at times but it turns a lot sometimes.  I'm 
very moody, be very angry especially with my mom."  Her 
appetite was reportedly fair and she reported losing weight 
in recent weeks, which was her goal.  Her sleep was 
reportedly fine, and she reported that she slept a little too 
much sometimes.  She did report having occasionally intense 
dreams that on occasion had resulted in her awakening 
screaming.  She reported having the dreams frequently, almost 
on a nightly basis.  She denied alcohol use of any kind since 
October, but prior to that abused alcohol in an episodic 
fashion. She denied suicidal or homicidal ideation.  

In regards to hallucinations, she reported she thought 
sometimes she did, but did not know if they were just 
negative thoughts in her head.  For example, she had a 
boyfriend for a long time who had been mentally abusive.  She 
would think about the things he would say to her in her head, 
and they would go through her head and she would not know 
whether it was voices or negative thoughts that she just 
could not get out.  This went on daily.  She had never 
experienced it as outside voices.  While she reported being 
delusional about others and things others might talk about 
her, she did not report she believed an overt thought or 
intent to harm her in anyway and the delusions did not appear 
to be organized.  

Her activity level was somewhat low and socialization was 
restricted.  Her insight and judgment both appeared to be 
fair.  The veteran reported that she typically got up in the 
morning, showered, drove to work and spent her day visiting 
schools and doing her job without difficulty.  She spent her 
evenings, however, watching television with little other 
scheduled activity.  She spent the weekends socializing with 
her family, occasionally shopping or going to the malls.  She 
handled her own finances and most of her own shopping and 
accounting.  She was capable of managing her finances in her 
own best interest and was capable of and continued to attend 
to activities of dai1y living without difficulty.

The examiner diagnosed schizoaffective disorder, chronic, 
currently in remission, with a GAF score equaling 65.  In 
summary, he noted that the results of the current examination 
were entirely consistent with those reported in April 2001.  
While the veteran continued to have some residual symptoms of 
schizoaffective disorder including some mild mood swings as 
well as mild feelings of paranoia, overall she appeared to be 
functioning rather well on her current medications. Without 
medications it was presumed that she would function rather 
poorly.  Overall her psychotic symptoms appeared to be well 
controlled by her medication. She appeared to remain active 
in outpatient treatment and was maintaining near full-time 
employment.  She remained capable of managing her funds in 
her own best interest, and had no difficulty with finances 
and had all requisite skills required to maintain a 
functioning budget.

Also in February 2004, the veteran's VA psychiatrist noted 
that the veteran's mental status remained improved and stable 
with no current symptoms of mood swings and formal thought 
disorders including hallucinations, suspicious ideas, and 
confused thinking.  The veteran reported that she tended to 
have day dreaming at times.  She was working full-time, was 
sleeping well, and was socially active with her friends.  Her 
memory, appearance, and attention span were good.

In April 2004, the veteran submitted a statement.  She noted 
that for the previous three years she had been unable to hold 
down a full-time job.  She attributed this to medication 
changes and side effects.  She stated that it was also due to 
paranoid thoughts that caused barriers when communicating 
with her peers.  She was working part-time, but was unable to 
support herself independently.  She also needed help with her 
daily activities from her mother.  She reported her situation 
had caused some depression and anxiety for which she was 
taking Prozac.

Analysis

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Federal Circuit has held that the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board finds that the preponderance of the evidence does 
not support a disability rating greater than 70 percent at 
any time during the period of time under consideration, i.e. 
February 2001 to present.  While the veteran was occasionally 
noted to have a GAF score in the 30s, which would indicate 
major impairment in work, family relations, judgment, 
thinking, or mood, and potentially an inability to work, the 
clinical evidence from the veteran's period of 
hospitalization and subsequent does not show total 
occupational and social impairment.

At no time, has the evidence shown symptomatology consistent 
with the criteria required of a 100 percent rating.  While 
she was noted initially to have impairment in thought 
processes and experienced hallucinations, it was noted by the 
end of her February 2001 VA hospitalization that they were 
virtually resolved.  Additionally, she was never noted to 
exhibit grossly inappropriate behavior or has any danger of 
hurting self or others been identified.  While she did report 
recently that she had trouble maintaining personal hygiene, 
she appeared to maintain minimal personal hygiene - noting to 
get dressed but not shower.  She has never been noted to be 
disoriented to time or place or experience memory loss for 
names of close relatives, her own occupation or name.

The Board does find that although the April 2001 VA 
examination indicated substantial improvement in her 
condition, it was not until much later that the clinical 
evidence supported such a positive interpretation of her 
symptomatology.  The Board finds that the preponderance of 
the evidence supports the continuation of a 70 percent 
disability rating through April 2003, when she was noted to 
have consistent improvement with continued medication 
treatment.  Prior to that date, her GAF scores continued to 
vary widely, ranging from 40 to 65.  As of that date, her 
clinical psychiatrist noted little abnormal symptomatology 
and GAF scores in line with the VA examiners'.

This improved mental status continued with the February 2004 
VA examination and was confirmed in the February 2004 
treatment note.  Symptomatology present, beginning in April 
2003 appears to most nearly approximate the criteria for a 30 
percent disability rating.  She maintains full or nearly full 
time employment in a professional environment.  She reports 
occasional decreased productivity due to lapses in attention.  
She reports periodic anxiety and continued suspiciousness 
regarding her co-workers thoughts.  She continued to have 
decreased energy and her socialization continues to be 
restricted.

The Board finds that beginning in April 2003, the veteran did 
not meet the criteria for a 50 percent disability rating.  
She is not described as having reduced reliability due to any 
symptoms commensurate with flattened affect or 
circumstantial, circumlocutory or stereotyped speech.  She 
has not described panic attacks, difficulty in understanding 
complex commands, or impairment of memory, judgment, or 
abstract thinking.  She was most recently noted to be 
socially active with her friends, indicating that while still 
noted to be socially restricted, she could no longer be found 
to have difficulty in establishing and maintaining effective 
work and social relationships.

In sum, the Board finds that the current symptomatology is 
consistent with the criteria for a 30 percent disability 
rating, but does not correlate with the criteria necessary 
for a 50 percent rating.  The possibility of an 
extraschedular evaluation for the veteran's service connected 
disability has been considered.  The present appeal does not 
present an exceptional or unusual disability picture with 
such factors as frequent hospitalization so as to preclude 
the use of the regular rating criteria.  Thus, an increased 
rating on an extraschedular basis under 38 C.F.R. §3.321 is 
not in order.

The Board finds the evidence of disability sufficient to show 
the veteran's service-connected schizoaffective disorder 
manifested by occupational and social impairment with 
deficiencies in most areas prior to April 2003.  Beginning 
with the clinical treatment notes dated April 3, 2003, the 
evidence shows the service-connected schizoaffective disorder 
manifested only occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
inability to perform occupational tasks supporting a 30 
percent schedular rating, and no more, from April 2003 to the 
present.


ORDER

Entitlement to a 70 percent disability rating for 
schizoaffective disorder is granted through April 2, 2003, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a disability evaluation greater than 30 
percent from April 3, 2003 to present is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


